J3W-/*
                                 ELECTRONIC RECORD




COA#       07-13-00352-CR                        OFFENSE:        22.01


           Roderick Suiters v. The State of
STYLE:     Texas                                 COUNTY:         Falls

COA DISPOSITION:        AFFIRMED                 TRIAL COURT: County Court


DATE: 09/10/2014                   Publish: NO   TC CASE #:      12-09087




                         IN THE COURT OF CRIMINAL APPEALS



          Roderick Suiters v. The State of
STYLE:   Texas

     APPELLANT'S                      Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                         IWH¥
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         terrtep                                      JUDGE:

DATE:         011Ml*If                                SIGNED:                      PC:

JUDGE:                                                PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD